Citation Nr: 0016673	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  90-48 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from October 1969 to October 1971, with 
service in the Republic of Vietnam from June to December 
1970.  

This matter arises from a September 1988 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for the 
cause of the veteran's death due to exposure to Agent Orange.  
The case was referred to the Board of Veterans' Appeals 
(Board) and remanded for additional development on two 
occasions.  The case is now before the Board for resolution 
of the issue on appeal.


FINDINGS OF FACT

1.  The veteran was not service-connected for any disability 
during his lifetime.

2.  The veteran's death in January 1988 was due to 
generalized carcinomatoses due to, or as a consequence of, 
gastric carcinoma.  

3.  The veteran's death certificate was revised in October 
1988 to include exposure to Agent Orange as a significant 
condition contributing to death but not related to the cause 
of death.  
  
4.  The medical evidence does not support a finding that 
exposure to Agent Orange contributed significantly or 
materially to cause the veteran's fatal gastric carcinoma. 



CONCLUSION OF LAW

The veteran's gastric carcinoma was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.   

The appellant contends that her husband served in the 
Republic of Vietnam and was exposed to the herbicide Dioxin 
during his service.  She maintains that her husband was 
exposed to Agent Orange repeatedly because he ate and drank 
the local food and water, and bathed in exposed areas.  She 
asserts that her husband's death from gastric carcinoma was 
caused by this exposure to Agent Orange in Vietnam.

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 1112; 38 C.F.R. §§ 3.309, 3.312.   
Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309.   
Where a veteran served in the Republic of Vietnam during the 
Vietnam Era and a specified disability becomes manifest to a 
degree of 10 percent or more at any time after such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In this 
regard, the Board observes that the statutory presumption 
applicable to diseases associated with exposure to certain 
herbicide agents during service includes prostate cancer, 
respiratory cancers, multiple myeloma, and certain soft 
tissue sarcoma, but there is no provision relating to 
gastrointestinal cancers.  38 C.F.R. §3.309(e).  Thus, 
gastric carcinoma is not a listed disease, and the appellant 
can not prevail under the provisions of 38 C.F.R. § 3.309(e) 
to establish service connection for the cause of the 
veteran's death.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is, service connection for the cause of the 
veteran's death may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the veteran's gastric 
carcinoma was etiologically related to exposure to Agent 
Orange in service or otherwise to service, even though the 
disability is not among those enumerated at 38 C.F.R. § 
3.309(e). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Records from the U.S. Armed Services Center for Research of 
Unit Records (formerly the U.S. Army & Joint Services 
Environmental Support Group), confirm that the veteran's 
Marine Division was in an area where an herbicide spray 
mission using Agents Orange, While, and Blue was conducted 
between May 1970 and December 1970.  However, after review of 
the extensive record, the Board finds that the preponderance 
of the evidence is against the appellant's claim, and 
entitlement to service connection for the cause of the 
veteran's death must be denied for the following reasons.  

The veteran's service medical records show a history of 
peptic ulcer prior to entry to active duty.  There is no 
medical evidence of complaints or clinical findings during 
service regarding the gastrointestinal system.  His 
separation examination report of October 1971 was negative 
for any gastrointestinal disorder.  Private medical records 
reveal a history of a small hiatal hernia in 1982 and a 
history of duodenal ulcer in 1983.  In December 1984, 
subsequent to a gastroscopy and biopsy, the veteran was 
diagnosed as having a small, superficial ulceration and 
submucosal hemorrhaging.  The pathology report noted acute 
and chronic inflammation with mild atrophy and fibrosis.  His 
ulcer was managed with medication. 

Private medical records from June 1987 reveal that after an 
esophogastro-duodenoscopy and a stomach biopsy, the veteran 
was found to have metastatic, poorly-differentiated gastric 
adenocarcinoma.  He succumbed to the disease in January 1988.  
The original death certificate noted the immediate cause of 
death as generalized carcinomatoses due to, or as a 
consequence of, gastric carcinoma.  The death certificate was 
revised in October 1988 to include exposure to Agent Orange 
as a significant condition contributing to death.  

In February and October 1989, the appellant appeared for RO 
hearings.  She testified that her husband had food poisoning 
twice while he was in Vietnam, and also that he ate locally 
grown food, drank the water, and bathed in the water.  She 
also stated that her husband vomited every day after his 
return from service, but the doctors found no evidence of 
ulcer.  She further testified that he originally sought 
medical attention for sore throats approximately 8 to 10 
years after service.  
In September 1990, the appellant appeared for a Travel Board 
Hearing.  She  testified to her husband's activities as a 
door gunner during service as well as his extensive exposure 
to Agent Orange.  She submitted significant amounts of 
documentary evidence including a Department of Health and 
Human Services report regarding post-service mortality rates 
among Army Vietnam veterans as well as a VA report regarding 
mortality of Army and Marine Vietnam veterans.  The reports 
reflected mortality rates due to a general panoply of factors 
and did not specifiy any relationship between cancers and 
exposure to Agent Orange.  She also submitted excerpts from 
journals regarding the toxicity of herbicides such as Agent 
Orange.  Again, there was no specific relationship drawn 
between exposure to the herbicides and gastric carcinoma.  

The Board Members who held the September 1990 Travel Board 
hearing have since departed from the Board.  The appellant 
was offered another opportunity for a hearing before current 
Board Members, but she declined to appear.

In September 1990, the veteran's physician, who had signed 
the death certificate, submitted an opinion that there was a 
direct correlation between the veteran's exposure to Agent 
Orange and his carcinoma.  The physician stated that "this 
type of cancer [was] rarely diagnosed in patients so young."  
(The veteran was 39 years old at the time of his death.)  In 
January 1998, the physician was requested to provide a 
statement of the scientific basis for his conclusion 
regarding the correlation between the veteran's carcinoma and 
Agent Orange exposure.  The doctor's office submitted a reply 
that they no longer had records on the veteran.

The appellant submitted additional evidence in October 1994, 
in the form of a draft report from the Environmental 
Protection Agency which was clearly marked: "Draft, do not 
cite or quote."  This draft was an assessment of the health 
risks between exposure to dioxin and related compounds and 
developing cancer.

In efforts to substantiate the appellant's claim, the Board 
sought two expert medical opinions from the Armed Forces 
Institute of Pathology regarding any relationship between 
gastric carcinoma and exposure to Agent Orange.  A 
pathologist from the Department of Hepatic and 
Gastrointestinal Pathology reviewed slides of the veteran's 
stomach biopsy and in September 1999 confirmed the diagnosis 
of a metastatic poorly-differentiated adenocarcinoma 
consistent with gastric primary.  However, he was not able to 
offer an opinion regarding any relationship to Agent Orange 
exposure as he "lack[ed] any expertise in the area of 
herbicides as well as their link(s) to gastrointestinal 
cancer."  

The Board sought further opinion from Department of 
Environmental and Toxicologic Pathology, where an Agent 
Orange Registry is maintained.  Two pathologists reviewed the 
slides of the veteran's stomach biopsy and offered a lengthy 
opinion and statistical data regarding deaths from gastric 
carcinoma.  The pathologists reported one case of gastric 
adenocarcinoma in a study of Vietnam-era veterans who had 
been both deployed to Vietnam and not deployed.  The 
pathologists concluded that the Institute's records held no 
statistical evidence to support an association between 
possible Agent Orange exposure and adenocarcinoma of the 
stomach.  The pathologists further noted that gastric 
ulceration caused by Heliocbacter pylori infection, 
especially at a young age, appeared to be an important factor 
predisposing one to gastric carcinoma.

After reviewing the record in its entirety, the Board finds 
that the preponderance of the evidence is against a finding 
of entitlement to service connection for the cause of the 
veteran's death.  While the Board considered the revised 
death certificate, the multiple articles and journal excerpts 
submitted by the appellant, and the statement from the 
veteran's physician linking gastric carcinoma to Agent Orange 
exposure, there was little to substantiate a relationship 
between gastric carcinoma and the veteran's service.  The 
appellant testified that there was controversy regarding the 
revision of the death certificate, and the physician was 
unable to provide any documentary evidence to support his 
position, other than the veteran's youth at the time of 
diagnosis.  The various articles and excerpts were 
generalized to a variety of factors regarding the mortality 
of Vietnam veterans, and to broad toxicity results of 
exposure to herbicides such as dioxin.  In contrast, the 
pathologists from the Armed Forces Institute work 
specifically with environmental toxins, particularly with 
Agent Orange exposure, and have an expertise in the area of 
pathology.  Moreover, their opinions were supported by 
references to numerous studies.  

In summary, while the Board is extremely sympathetic to the 
appellant's claim, the preponderance of the evidence is 
clearly against a finding that the veteran's gastric 
carcinoma was related to exposure to Agent Orange during 
service.  Therefore, it follows that as there is no evidence 
of record that is in relative equipoise, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

